Citation Nr: 1004315	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-26 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in the Puget 
Sound Health Care System


THE ISSUE

Entitlement to reimbursement for, or payment of, 
unauthorized medical expenses incurred from December 20, 
2008, through January 6, 2009, at Pierce County Residential 
Treatment Facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to December 
1962 and from September 1977 to December 1986.  The 
appellant is the Veteran's spouse; he was determined to be 
incompetent, and she was established as his fiduciary.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 determination by the 
Seattle, Washington, division of the Puget Sound Health Care 
System.

In October 2009, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran is 
currently receiving a 100 percent evaluation for his 
service-connected organic brain syndrome, which has been 
shown to be permanent in nature.

2.  Medical care received from December 20, 2008, to January 
6, 2009, for dementia was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.

3.  Under the circumstances, VA or other federal facilities 
were not feasibly available, and further attempts to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the medical 
expenses incurred in connection with hospitalization and 
treatment of the Veteran at Pierce County Residential 
Treatment Facility from December 20, 2008, to January 6, 
2009, have been met.  38 U.S.C.A. §§ 1703, 1710, 1728 (West 
2002 & Supp. 2009); 38 C.F.R. § 17.120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009)).  In light of the favorable decision herein, the 
Board finds that any deficiencies with respect to satisfying 
the notice or assistance requirements of the VCAA are moot.

II.  Medical Reimbursement

Generally, the admission of a veteran to a non-VA hospital 
at VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54 (2009).  In Smith v. Derwinski, 2 Vet. App. 378 
(1992), the Court noted that emergency medical care received 
from a non-VA hospital requires specific authorization 
pursuant to 38 C.F.R. § 17.54.  The Veteran in Smith had 
argued that his non-VA care was authorized because his VA 
treating physician had informed him that arrangements were 
made for him to be treated at a non-VA medical facility.  
The Court, in rejecting that contention, observed that the 
advice of a doctor to go to a non-VA hospital is not the 
specific type of authorization of payment contemplated in 
the VA regulation.  

The Veteran in the case at hand has been housed in the 
Dementia Special Care Unit at the VA Puget Sound Health Care 
System American Lake Division (ALVA) since July 2007.  The 
facts in the case at hand are similar to those of Smith in 
that the records in the case at hand reflect that the 
Veteran's transfer from ALVA to the Pierce County 
Residential Treatment Facility was arranged by the Veteran's 
VA physicians.  In this case, the non-VA medical care was 
deemed necessary following a psychotic episode that has been 
attributed to the Veteran's service-connected dementia.  

The facts as currently contained in the claims folder are 
unclear as to whether authorization as required under 38 
C.F.R. § 17.54 had been obtained.  The statements made by 
the appellant in the April 2009 notice of disagreement, the 
September 2009 statement from the Veteran's accredited 
representative, and the October 2009 hearing testimony do 
not offer a consistent description of the wife's level of 
involvement in the decision to transfer the Veteran to a 
County of Pierce Mental Health (CPMH) facility.  While the 
evidence of record clearly reflects that the ALVA medical 
staff was involved in the process of pursuing involuntary 
commitment and facilitating the Veteran's transfer to Pierce 
County Residential Treatment Facility, it does not 
demonstrate that prior authorization within the meaning of 
38 C.F.R. § 17.54 had been secured.

While further evidentiary development may uncover that such 
authorization was, in fact, obtained, the Board finds that a 
remand for such development is not necessary when the appeal 
can be granted at this time as an unauthorized medical 
expenses claim.  

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may 
reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a) For veterans with service connected disabilities. Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For 
nonservice- connected disabilities associated with and held 
to be aggravating an adjudicated service-connected 
disability; (3) For any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability (does not apply outside of the 
States, Territories, and possessions of the United States, 
the District of Columbia, and the Commonwealth of Puerto 
Rico); (4) For any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Ch. 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

With respect to the first requirement, the June 2009 
statement of the case reflects that the Veteran has a 100 
percent disability rating for brain syndrome, a 60 percent 
rating for arteriosclerotic heart disease, a 10 percent 
rating for hypertensive vascular disease, and a 10 percent 
rating for chronic, maxillary sinusitis.  The evidence on 
file, including December 20, 2008, reports of contact from 
both ALVA and Pierce County Crisis Services, clearly 
demonstrates that the Veteran's involuntary commitment was 
the result of his service-connected organic brain syndrome.

With respect to establishing basic eligibility for VA 
medical care, the Board is aware that there is a policy 
guideline found in VA Manual M-1, Part 1, Chapter 4, 
paragraph 4.23, which provides the following:

a. A veteran in the custody of civil authorities or 
under criminal charges does not forfeit any right to 
hospital or domiciliary care by VA. These veterans may 
be accepted for hospital and domiciliary treatment by 
VA only when released by an authorized official under 
circumstances where there is no obligation placed on VA 
to exercise custodial restraint or assure the return of 
the veteran to custody upon completion of treatment. 
This does not preclude advising civil authorities of 
the expected date of discharge when requested.

b. There is no prohibition against treatment of 
veterans accompanied by guards. However, medical center 
Directors may determine, on a case-by-case bases, that 
barring treatment for these veterans is necessary if 
the presence of such individuals would be disruptive 
(behavior problems, etc.) to the process of providing 
quality medical care.

This provision has been cited as the basis for denying the 
Veteran's reimbursement claim.  The Board observes, however, 
that this policy does not constitute a basis for denying 
reimbursement of medical expenses.  Rather, it merely 
provides an example of a circumstance in which VA facilities 
may not be available.

While the Veteran was, during the period of his hospital 
detention at the Pierce County Residential Treatment 
Facility, under involuntary commitment that would ordinarily 
preclude his actually being accepted for treatment at a VA 
facility, he nonetheless retained basic eligibility to VA 
hospital care under Chapter 17, and was therefore basically 
eligible for the benefits provided under 38 U.S.C.A. § 1728.

Additionally, the Board acknowledges that 38 U.S.C.A. § 
1710(h) provides that nothing in the Code provisions 
governing basic eligibility for hospital care requires VA to 
furnish care to a veteran to whom another agency of Federal, 
State or local government has a duty under law to provide 
care in an institution of such government.  However, that 
section simply provides that if the Pierce County has a duty 
under law to provide an individual care in one of its own 
medical facilities, the Secretary is not required to furnish 
the same care in a VA facility.  Section 1710 governs 
whether or not a veteran has basic eligibility for VA care.  
It does not govern the issue of whether or not VA may be 
authorized to pay the cost or expenses associated with 
hospitalization at a non-VA facility; that issue is governed 
by the provisions of 38 U.S.C.A. § 1728.  The Veteran, being 
service connected for organic brain syndrome with a 100 
percent evaluation, was certainly eligible for VA 
hospitalization for that disorder.

Therefore, as the Veteran has a total disability permanent 
in nature resulting from a service-connected disability, the 
Board finds the criterion under 38 U.S.C.A. § 1728(a) has 
been met.  

With regard to 38 U.S.C.A. § 1728(b), the Board finds that 
it is clear that the care and services at issue were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.

A December 18, 2008, ALVA medical record documents that the 
Veteran "had become increasingly agitated and assaultive 
today."  He was described as having again "expressed 
religious preoccupation, agitated, lying on floor, grabbing 
other patients, several times very roughly, grabbed and 
threw nurse who attempted to place herself between [the 
Veteran] and the other patient."  While the ALVA was trying 
to locate someone who could conduct an evaluation, the 
Veteran "escalated further, overturned tables, ripped open 
half door that had been closed to protect the other 
patients.  A Code Green was called: when staff came he tried 
to strangle one of them.  [The Veteran] was immobilized on 
floor and restraints applied for protection of self and 
others."  The Veteran was gradually calmed after being given 
2mg of Ativan.  It was noted that the Veteran was awaiting 
evaluation by a mental health professional and that he was 
"currently on Behavioral Health restraint protocol."  

The December 2008 medical records indicate that the 
Veteran's behavior adds support to a diagnosis of Lewy body 
dementia.  

A "Pierce County Crisis Services Record of Contact" from 
December 20, 2008, notes that the Veteran had been housed in 
a dementia care unit at ALVA since March 2008 and that 
"within the past 10 days has become increasingly aggressive, 
to include choking staff, throwing tables, and pulling peers 
out of their wheelchairs.  ALVA was unable to care for [the 
Veteran] and maintain safety, and he was therefore referred 
to ICS," presumably an Involuntary Commitment Specialist.  
The Veteran "was evaluated and determine to meet criteria 
for involuntary inpatient psychiatric treatment while a 
resident at ALVA."  

Such circumstances constitute a medical emergency, as the 
Veteran clearly posed a serious threat to the health and 
safety of himself as well as the staff and the other 
patients in the dementia care unit.   

The final requirement under 38 U.S.C.A. § 1728(c) for VA 
reimbursement of unauthorized medical expenses at a non-VA 
facility is that VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  

As noted above, the Veteran had been residing in the 
dementia care unit at the ALVA since July 2007.  The records 
as discussed above clearly reflect that the ALVA staff 
attempted to subdue the Veteran through evaluation, 
medication, and finally through physical restraint.  The 
December 20 Pierce County Crisis Services Record of Contact 
expressly states that "ALVA was unable to care for [the 
Veteran] and maintain safety."

These facts demonstrate that although specific attempts were 
made by ALVA to use VA facilities for treatment of the 
Veteran's service-connected disability, ALVA was unequipped 
to treat the Veteran's most recent psychotic episode without 
compromising the safety of the Veteran, the ALVA staff, and 
the other ALVA patients.  Under such circumstances, when a 
bed is physically available but the personnel or resources 
are not, VA facilities are not 'feasibly available.'  
Finally, because VA policy guidelines provide that veterans 
under the custody of civil authorities may not actually be 
accepted for hospital care by the VA until certain 
circumstances are met, the Board concludes that VA or other 
federal medical facilities were not feasibly available as of 
December 20, 2008.

Accordingly, after careful consideration of all of the facts 
and evidence on file in conjunction with careful 
consideration of the applicable laws and regulations, the 
Board concludes that payment or reimbursement of the 
Veteran's medical expenses incurred in connection with his 
involuntary inpatient psychiatric hospitalization from 
December 20, 2008, through January 6, 2009, at Pierce County 
Residential Treatment Facility should be granted.  

The facts show that the Veteran was entitled to 
hospitalization by VA, that such hospitalization was 
feasibly unavailable due to the facility in question being 
unequipped to treat the Veteran without exposing the 
Veteran, the ALVA staff, and the other ALVA patients to 
imminent danger, and that this directly resulted in his 
involuntary hospitalization in a Pierce County medical 
facility.  While the county may well have been under legal 
obligation to provide the Veteran's medical treatment, 
including involuntary hospitalization, it was not apparently 
bound to internally cover the cost of such care, which it 
billed to the Veteran.  These medical expenses are clearly 
directly attributable to the Veteran's service- connected 
psychiatric disorder.  38 U.S.C.A. §§ 1710, 1728, 38 C.F.R. 
§ 17.20.

The Board notes that the Veteran's hospitalization occurred 
over the Christmas and New Year holidays and that the 
Veteran's wife testified that her husband was transferred 
back to the VA hospital as soon as they could find a doctor 
to sign his release papers.  Considering both the logistical 
concerns and the fact that the Veteran had been a serious 
danger to himself and everyone around him prior to his 
commitment, the Board finds that reimbursement for the 
entire period of his hospitalization is warranted.

Resolving all doubt in the Veteran's favor, the Board 
concludes that the criteria for reimbursement of 
unauthorized medical expenses incurred from December 20, 
2008, through January 6, 2009, at Pierce County Residential 
Treatment Facility, have been met.  Accordingly, the benefit 
sought on appeal is granted.

 
ORDER

Entitlement to reimbursement for, or payment of, 
unauthorized medical expenses incurred from December 20, 
2008, through January 6, 2009, at Pierce County Residential 
Treatment Facility, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


